913 So. 2d 740 (2005)
Anthony JOHNSON, Petitioner,
v.
Sheriff Ken JENNE and State of Florida, Respondents.
No. 4D05-3971.
District Court of Appeal of Florida, Fourth District.
November 2, 2005.
Emmanuel Simon, Lauderhill, for petitioner.
*741 Charles J. Crist, Jr., Attorney General, Tallahassee, and David M. Schultz, Assistant Attorney General, West Palm Beach, for respondents.
PER CURIAM.
Anthony Johnson petitioned for a writ of habeas corpus alleging that he is illegally detained without bond. We previously granted the writ by order. This opinion follows.
Johnson failed to appear at his arraignment because the summons was sent to an address where Johnson was not living. Johnson learned of the warrant for his arrest and immediately turned himself in to authorities. Johnson, who was subject to a no-bond hold, moved to set bond. The trial court denied Johnson's motion without making any legal or factual findings.
The State concedes, and we agree that the petition should be granted because the trial court did not make a finding that Johnson's failure to appear was willful and that no reasonable bond conditions could secure Johnson's presence at trial. Winters v. Jenne, 765 So. 2d 54 (Fla. 4th DCA 1999). See also § 907.041(4)(c)1, Fla. Stat. (2005); State v. Paul, 783 So. 2d 1042, 1049 n. 11 (Fla.2001) (holding that the findings required by section 907.041 must be made even if the defendant's failure to appear is willful).
Petition Granted.
KLEIN, SHAHOOD and TAYLOR, JJ., concur.